Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-16, 18, 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 11,006,357 to Vivanco (hereinafter as Vivanco).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of claims 1-20 of the Vivanco Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Vivanco discloses a device, comprising (see claim 1, col. 21, line 63):
a processing system including a processor (see claim 1, col. 21, line 64); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (see claim 1, col. 21, lines 65-67):
responsive to a transit speed of the device satisfying a first threshold, including information in a message related to a handover request between a first access point of a network and a second access point of the network, the information being indicative of an amount of time that the device has been in a Discontinuous Reception (DRX) mode (see claim 1, col. 22, lines 3-9); and
sending, to the first access point, the message including the information that is indicative of the amount of time that the device has been in the DRX mode (see claim 1, col. 22, lines 10-14).

Regarding claim 3, Vivanco discloses the device of claim 1, wherein the device communicates with the first access point and, in accordance with the handover request, transitions away from the first access point (see claim 1, col. 22, lines 10-11). 

Regarding claim 4, Vivanco discloses the device of claim 1, wherein the operations further comprise detecting a number of handovers that the device has experienced during a given time period (see claim 2, col. 22, lines 15-19).

Regarding claim 5, Vivanco discloses the device of claim 4, wherein the transit speed of the device is detected responsive to the number of handovers satisfying a second threshold (see claim 2, col. 22, lines 20-22).

Regarding claim 6, Vivanco discloses the device of claim 5, wherein:
the including of the information that is indicative of the amount of time that the device has been in the DRX mode is responsive to the detected transit speed being greater than the first threshold (see claim 3, col. 22, lines 23-27); and
the detected number of handovers satisfying the second threshold comprises the detected number of handovers being greater than the second threshold (see claim 3, col. 22, lines 28-30).

Regarding claim 7, Vivanco discloses the device of claim 1, wherein the message related to the handover request is a Handover Request message, and wherein the information that is indicative of the amount of time that the device has been in the DRX mode is included in the Handover Request message via a first field of the Handover Request message (see claim 5, col. 22, lines 35-40).

Regarding claim 8, Vivanco discloses the device of claim 7, wherein the operations further comprise including in the Handover Request message a flag indicating the transit speed of the device, the flag being included in the Handover Request message via a second field of the Handover Request message (see claim 6, col. 22, lines 41-45).

Regarding claim 9, Vivanco discloses the device of claim 1, wherein the network comprises a 4G network, a 5G network, or any combination thereof (see claim 8, col. 22, lines 49-50).

Regarding claim 10, Vivanco discloses the device of claim 1, wherein the first access point comprises a first evolved node B (eNB) (see claim 9, col. 22, lines 51-52).

Regarding claim 11, Vivanco discloses the device of claim 10, wherein the first eNB sends, to the second access point, user equipment information including updated timer information, wherein the second access point is a target eNB to which the device is to be handed off, and wherein the sending of the user equipment information to the target eNB facilitates the target eNB sending the updated timer information to the device (see claim 10, col. 22, lines 53-59).

Regarding claim 12, Vivanco discloses a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising:
responsive to a transit speed of a communication device satisfying a first threshold, including first information in a message related to a handover request between a first access point of a network and a second access point of the network, the first information being indicative of a first amount of time that the communication device has been in a Discontinuous Reception (DRX) mode (see claim 1, col. 22, lines 3-9); and
sending, to the first access point, the message including the first information (see claim 1, col. 22, lines 10-14).

Regarding claim 13, Vivanco discloses the non-transitory machine-readable medium of claim 12, wherein the operations further comprise:
determining a second amount of time based on an initial DRX inactivity timer value (see claim 11, col. 23, lines 5-6);
generating second information, the second information based on a difference between the second amount of time and the first amount of time (see claim 11, col. 23, lines 7-9); and
sending, to the second access point, the second information (see claim 11, col. 23, lines 10-11).

Regarding claim 14, Vivanco discloses the non-transitory machine-readable medium of claim 12, wherein the communication device communicates with the first access point and, in accordance with the handover request, transitions away from the first access point (see claim 1, col. 22, lines 10-14).

Regarding claim 15, the non-transitory machine-readable medium of claim 12, wherein the operations further comprise detecting a number of handovers that the communication device has experienced during a given time period, wherein the transit speed of the communication device is detected responsive to the number of handovers satisfying a second threshold (see claim 2, col. 22, lines 15-22).

Regarding claim 16, Vivanco discloses the non-transitory machine-readable medium of claim 12, wherein the message related to the handover request is a Handover Request message, wherein the first information that is indicative of the first amount of time that the communication device has been in the DRX mode is included in the Handover Request message via a first field of the Handover Request message, and wherein the Handover Request message includes a flag indicating the transit speed of the communication device (see claim 5, col. 22, lines 35-40).

Regarding claim 18, Vivanco discloses a method comprising:
including, by a processing system comprising a processor, responsive to a transit speed of a communication device satisfying a first threshold, information in a message related to a handover request between a first access point of a network and a second access point of the network, the information being indicative of an amount of time that the communication device has been in a Discontinuous Reception (DRX) mode (see claim 1, col. 22, lines 3-9); and
sending, by the processing system to the first access point, the message including the information that is indicative of the amount of time that the communication device has been in the DRX mode (see claim 1, col. 22, lines 10-14).

Regarding claim 20, the method of claim 18, wherein the communication device communicates with the first access point and, in accordance with the handover request, transitions away from the first access point (see claim 1, col. 22, lines 10-11).

Claims 2, 17, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 11,006,357 to Vivanco (hereinafter as Vivanco) in view of Marupaduga et al. (US Patent 10,785,695 B1).  
Regarding claim 2, Vivanco discloses the device of claim 1.
The claims of Vivanco may not explicitly show “the handover request is associated with a video streaming service.”
However, Marupaduga teaches “the handover request is associated with a video streaming service (the handover request from one wireless network to another wireless network is associated with the performance degradation of high definition video streaming services, see col. 21, lines 36-49).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device claim 2 of Vivanco to include “the handover request is associated with a video streaming service” as taught by Marupaduga so that the video streaming services of those wireless devices in the cell edge would be able to be properly used when the wireless devices suffer communication performance degradation (see col. 21, lines 36-49).

Regarding claim 17, Vivanco discloses the non-transitory machine-readable medium of claim 12.
The claims of Vivanco may not explicitly show “the handover request is associated with a video streaming service.”
However, Marupaduga teaches “the handover request is associated with a video streaming service (the handover request from one wireless network to another wireless network is associated with the performance degradation of high definition video streaming services, see col. 21, lines 36-49).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the non-transitory machine-readable medium of claim 17 of Vivanco to include “the handover request is associated with a video streaming service” as taught by Marupaduga so that the video streaming services of those wireless devices in the cell edge would be able to be properly used when the wireless devices suffer communication performance degradation (see col. 21, lines 36-49).

Regarding claim 19, the method of claim 18.
The claims of Vivanco may not explicitly show “the handover request is associated with a video streaming service.”
However, Marupaduga teaches “the handover request is associated with a video streaming service (the handover request from one wireless network to another wireless network is associated with the performance degradation of high definition video streaming services, see col. 21, lines 36-49).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method claim 19.of Vivanco to include “the handover request is associated with a video streaming service” as taught by Marupaduga so that the video streaming services of those wireless devices in the cell edge would be able to be properly used when the wireless devices suffer communication performance degradation (see col. 21, lines 36-49).


Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a device, comprising:
“responsive to a transit speed satisfying a first threshold, including information in a message related to a handover request between a first access point of a network and a second access point of the network, the information being indicative of an amount of time that the device has been in a Discontinuous Reception (DRX) mode; and
sending, to the first access point, the message including the information that is indicative of the amount of time that the device has been in the DRX mode” in combination with other recited elements in claim 1.

The present application also relates to a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising:
“responsive to a transit speed satisfying a first threshold, including information in a message related to a handover request between a first access point of a network and a second access point of the network, the information being indicative of an amount of time that the device has been in a Discontinuous Reception (DRX) mode; and
sending, to the first access point, the message including the information that is indicative of the amount of time that the device has been in the DRX mode” in combination with other recited elements in claim 12.

The present application also relates to a method, comprising:
“responsive to a transit speed satisfying a first threshold, including information in a message related to a handover request between a first access point of a network and a second access point of the network, the information being indicative of an amount of time that the device has been in a Discontinuous Reception (DRX) mode; and
sending, to the first access point, the message including the information that is indicative of the amount of time that the device has been in the DRX mode” in combination with other recited elements in claim 18.

	The closest prior art, Yang et al. (US Publication 2017/0208523 A1), teaches a UE measures the signal quality of the serving cell, a signal quality of the neighbor cells and a remaining time before the scheduled end of the C-DRX off period in the current DRX cycle.  Yang further teaches when the UE sends a scheduling request prior to the scheduled end of the C-DRX off period, the UE monitors for an uplink grant from the serving cell and sends a measurement report to the base station in the remaining time before the scheduled end of the C-DRX off period to initiate the IRAT handover procedure.  After the base station receives the measurement report, the base station sends the handover command to switch the UE from the serving RAT to the target RAT. THE UE also determines whether to wake up early when IRAT measurement is complete for a neighbor cell based on whether the UE is in a high speed scenario.
	A second prior art, Fujishiro et al. (US Publication 2018/0249269 A1), teaches the controller of the UE determines whether or not the value related to the moving speed of the UE exceeds a threshold.  If the UE detects the moving speed exceeds the threshold value, the UE may shorten the DRX measurement cycle and transmites a scheduling request to the eNB to be allocated uplink radio resources used for transmitting a measurement report.  Fujishiro also teaches the UE activates a drx-InactivityTimer when new DL data is received during the “ON duration.” 
	 The above prior arts, Yang and Fujishiro, when either taken alone or in combination, fail to teach, suggest or make obvious the aforementioned claim features of the base claims above.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471